DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2021 and 12/20/2021 was filed and is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the positioning unit of claims 5 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 7 and 17, the applicant recites the limitation of “a light output unit, the light output unit is covered outside the light emission unit; the positioning unit is disposed in the light output unit.” This limitation is indefinite.
In regard to the light output unit, the Examiner understands the applicant’s intent—this is understood to be an optic of some kind (a reflector, a lens, etc). How the positioning unit could be disposed in the light output unit is unclear: claim 5 establishes that the positioning unit assists in the function of the fixing member, which is disposed on the heat exchange unit and allows for mating with the power supply case. How is it that the positioning unit is disposed “in” the light output unit if it is assisting the function of the fixing member, which is disposed on the surface of the heat exchange unit? The specification does not detail the positioning unit outside the summary of the invention.
Appropriate correction is required. 
Claims 8 and 9 are rejected for depending on claim 7.
Claims 18 and 19 are rejected for depending on claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duckworth et al (US 2016/0320046 A1).
In regard to claim 1, Duckworth et al disclose an LED lighting device, comprising: 
a first portion (12), wherein a lamp cap is disposed thereof; 
a second portion (16) directly connected to the first portion, wherein a case and a power supply are disposed thereof, the power supply is disposed in the case; and 
a third portion (18) directly connected to the second portion, wherein a heat exchange unit (all of 18 except the light emission unit, which mainly functions due to the fins 48, is the heat exchange unit) and a light emission unit (14) are disposed thereof, the light emission unit and the heat exchange unit are connected to form a thermal conduction path, the light emission unit and the power supply are electrically connected; 
wherein the case and the heat exchange unit are connected by a fixing unit (38 and 40), the fixing unit comprises a first member and a second member, the first member and the second member are in a form of slide connection. (Figures 1-12; see at least [0040]-[0045])

In regard to claim 2 and 12, Duckworth et al disclose that the first member has a chute, the second member has a guide rail, and the chute of the first member matches with the guide rail of the second member to comply with the formation of slide connection. (Figure 12; see at least [0045])

In regard to claim 3, 4, 13, and 14, the applicant claims the opposite variation of each other. Mainly, in claim 3 and 13, that the first member is arranged on the case and the second member is arranged on the heat exchange unit, and in claim 4 and 14, that the first member is arranged on the heat exchange unit and the second member is arranged on case.
Each claim depends from claim 2 and 12 which recites that the first member has a chute, the second member has a guide rail, and the chute of the first member matches with the guide rail of the second member to comply with the formation of slide connection.
The limitations of “chute” and “guide rail” are broad—clearly each of 38 and 40 could be called either a “chute” or “guide rail”. To this end, it must be true, that is, inherently disclosed, that one member is arranged on the case and the other is arranged on the heat exchange unit. Under BRI, and because each claim depends independently from claim 2 and 12, it can be said that each limitation is taught by Duckworth et al depending on which interpretation of “chute” and “guide rail” is taken.

In regard to claim 5 and 15, Duckworth et al disclose that the fixing unit further includes a positioning unit (Positioning Unit), the positioning unit is configured to relatively fix the first member and the second member when the first member and the second member cooperate with each other, so that the heat exchange unit is fixed oppositely to the case. (See annotated Figure 7)

In regard to claim 6 and 16, Duckworth et al disclose that the first member and the second member have position grooves respectively disposed thereof, the positioning unit matches with the position grooves and limiting the slide between the first member and the second member. (See annotated Figure 7)

    PNG
    media_image1.png
    898
    702
    media_image1.png
    Greyscale

In regard to claim 10, Duckworth et al disclose that the lamp cap extends in a first direction, the first portion, the second portion and the third portion are connected and arranged sequentially along the first direction, when the first direction is substantially parallel to the horizontal plane, the light emitting unit of the LED lighting device provides downward light emission. (Figures 1-12; see at least [0040]-[0045])

In regard to claim 11, Duckworth et al disclose an LED lighting device, comprising: 
a lamp cap (12); 
a case (16), connected to the lamp along in a first direction and having a cavity; a power supply disposed in the case; 
a heat exchange unit (all of 18 except the light emission unit, which mainly functions due to the fins 48, is the heat exchange unit) connected with the case by a fixing unit (38/40); and 
a light emission unit (14), the light emission unit and the heat exchange unit are connected to form a thermal conduction path, the light emission unit and the power supply are electrically connected; 
when the first direction is substantially parallel to the horizontal plane, the light emitting unit of the LED lighting device provides downward light emission; 
wherein the fixing unit comprises a first member and a second member, the first member and the second member are in a form of slide connection. (Figures 1-12; see at least [0040]-[0045])

Allowable Subject Matter
Claims 7-9 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lan (US 2019/0032911 A1) disclose an LED light.
Lan (US 2019/0003697 A1) disclose an LED light.
Lan (US 2018/0100637 A1) disclose an LED lamp.
Shen (US 2013/0148340 A1) disclose an LED street lamp base.
Flaherty et al (US 2012/0314414 A1) disclose a flat LED lamp assembly.
Chin et al (US 2012/0080994 A1) disclose an LED lamp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/Examiner, Art Unit 2875